Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 9-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Apostoly et al. (U.S. Patent 4,735,232), hereinafter “Apostoly” in view of Danielson (U.S. Patent 10,393,301).
In regards to claims 1 and 9, Apostoly discloses a monolithic pressure regulator, comprising: a body (1, 5) comprising a base wall (BW), an end wall (EW), and a side wall (SW), the body (1, 5) defining an input port (11) and an output port (50); a cavity (3) within the body (1, 5), the input port (11) in fluid communication with the cavity (3), the output port (50) in fluid communication with the cavity (3); and a vesicle (FV) configured to regulate a flow of fluid through the input port (11) into the cavity (3) at a source pressure to exit through the output port (50) at a regulated pressure, wherein the vesicle (FV) comprises a vesicle wall that is contiguous with a bulkhead (Sc) and at least one of the base wall or the end wall (EW), wherein the vesicle (FV) is disposed outward of the end wall (EW) and wherein the vesicle wall extends from an outer surface of the end wall (EW) into the bulkhead (Sc), and wherein the body (1, 5), the vesicle wall (FV), and the bulkhead (Sc) are monolithic.
The office notes that Merriam-Webster defines “monolithic” as “consisting of or constituting a single unit”. Apostoly’s discloses a pressure regulating device (i.e. single unit) of which the body, vesicle wall and bulkhead are part thereof. 

    PNG
    media_image1.png
    624
    645
    media_image1.png
    Greyscale

Apostoly does not specifically disclose that the body, the vesicle wall and the blockhead are a structure of homogeneous material. However, Danielson teaches multicomponent structure (16, 26, 44) formed as a monolithic structure of a homogeneous material (see col. 3, line 53 – col. 4, line 3).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the body, the vesicle wall and the blockhead of Apostoly as a monolithic structure of a homogeneous material to provide a device with fewer parts that does not include couplings and may be customizable to a particular usage as taught by Danielson (col. 2, lines 19-32). 
In regards to claims 2 and 11, the first vesicle (FV) comprises one of a sinusoidal vesicle wall, a triangular vesicle wall, a trapezoidal vesicle wall, a sine-dwell vesicle wall, a rectangular vesicle wall, or an elliptical vesicle wall.
In regards to claims 3 and 10, a valve stem (8) extends inward from the bulkhead (Sc) through the first vesicle (FV) and through a valve guide (18) at the end wall (EW) into the cavity (3).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection as outlined above.
As discussed above, Danielson teaches the newly added claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753